Citation Nr: 0715014	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
optic nerves.  

2.  Entitlement to service connection for malaria or 
residuals of malaria.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Recognized Guerilla 
Forces of the Philippines from November 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


                                                          
REMAND

The issue of entitlement to a TDIU has previously been before 
the Board and was remanded in September 2004 and August 2005 
for further development and adjudication of an intertwined 
claim of service connection for malaria.  The purposes of 
those remands were met but the veteran subsequently submitted 
a statement that the Board finds is a timely notice of 
disagreement (NOD) with the RO's denial of service connection 
for malaria.  See statement received by RO in January 2007.  
38 C.F.R. §§ 20.20120.300, 20.301(a); 20.302(a) (2006); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The 
veteran also raised another claim for service connection (for 
disorder of the optic nerves) that was denied by the RO and 
he filed a timely NOD with the latter decision as well.  Id.  
As correctly argued by the veteran's representative in his 
recently received brief, since the RO never issued a 
Statement of the Case (SOC) addressing either claim, the 
Board must remand the claims for service connection for 
malaria and a disorder of the optic nerves so that the RO can 
send the veteran a SOC, and provide him an opportunity to 
perfect an appeal of the claims thereafter by filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board also finds that the claims for service connection 
for malaria and a disorder of the optic nerves are 
intertwined with the claim for a TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other]. See also, Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  The compliance with procedural 
due process with respect to the intertwined claims for 
service connection for malaria and a disorder of the optic 
nerves must be completed prior to the readjudication of the 
claim for a TDIU as such development followed by 
readjudication could result in an additional compensable 
disability or disabilities.   

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC), in Washington, DC. Or the RO for the following 
action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 
3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claims for 
service connection for malaria and a 
disorder of the optic nerves, as well as 
notice of those necessary elements set 
forth in Dingess/Hartman, as applicable to 
these matters.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The AMC must also ensure compliance with 
VCAA's duties to notify and assist with 
regard to the veteran's claim for 
entitlement to a TDIU.

If assistance is requested by or on behalf 
of the veteran, VA must undertake any and 
all actions necessary for compliance with 
its duty to assist obligation, followed by 
readjudication, as requested below.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to any of the veteran's service- 
connected disabilities (residuals of shell 
fragment wounds to the right hand, 
forehead region and right scapular 
region), or to malaria and a disorder of 
the optic nerves must be obtained for 
inclusion in his claims folder.

3.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for malaria and a disorder of 
the optic nerves on the basis of all of 
the evidence of record and all governing 
legal authority.  

If either claim for service connection 
remains denied, the AMC/RO must issue the 
veteran and his representative a statement 
of the case (SOC) addressing the claims 
for service connection for malaria or 
residuals of malaria and for a disability 
of the optic nerves.  The SOC must contain 
notice of all relevant actions taken on 
the claims for service connection, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues of service 
connection for the residuals of malaria 
and for a disability of the optic nerves.  
Thereafter the veteran must be provided 
the requisite period of time to perfect 
his appeal by filing a timely substantive 
appeal. 

The AMC/RO must also readjudicate the 
claim of entitlement to a TDIU.  If 
entitlement to that benefit remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time must then be allowed for a 
response, before the record is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).



